   Case 2:19-cv-00365-MHT-JTA Document 83 Filed 03/30/20 Page 1 of 12



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


YASHICA ROBINSON, M.D.,            )
et al., on behalf of               )
themselves, their                  )
patients, physicians,              )
clinic administrators,             )
and staff,                         )
                                   )
     Plaintiffs,                   )
                                   )         CIVIL ACTION NO.
     v.                            )           2:19cv365-MHT
                                   )                (WO)
STEVEN MARSHALL, in his            )
official capacity as               )
Alabama Attorney General,          )
et al.,                            )
                                   )
     Defendants.                   )

                 TEMPORARY RESTRAINING ORDER

    Plaintiffs Yashica Robinson, M.D., Alabama Women’s

Center, Reproductive Health Services, and West Alabama

Women’s Center have moved for an ex parte temporary

restraining order (“TRO”) pursuant to Rule 65(b)(1) of

the Federal Rules of Civil Procedure.                   They seek to

enjoin enforcement of the State Public Health Officer’s

“Order of the State Health Officer Suspending Certain

Public    Gatherings      Due     to    Risk     of    Infection        by
   Case 2:19-cv-00365-MHT-JTA Document 83 Filed 03/30/20 Page 2 of 12



COVID-19”, published on March 27, 2020.                      Emergency oral

argument,     with      counsel       for        both      plaintiffs        and

defendants, was held on the motion today.                             For the

reasons     described    below,        plaintiffs’           motion    for    a

temporary restraining order will be granted.



                         I.     Legal Standard

    To demonstrate that a temporary restraining order

is warranted, plaintiffs must show: (1) that there is a

substantial    likelihood       of        success    on      the    merits    of

their suit; (2) that they will suffer irreparable harm

absent    injunctive      relief;          (3)      that     the     harm     to

plaintiffs absent an injunction would outweigh the harm

to the defendants from an injunction; and (4) that an

injunction is in the public interest.                        See Ingram v.

Ault, 50 F.3d 898, 900 (11th Cir. 1995).



                              II. Background

    On    March   27,    2020,        responding        to    the     COVID-19

pandemic,    Alabama’s        State       Health     Officer       issued     an



                                      2
   Case 2:19-cv-00365-MHT-JTA Document 83 Filed 03/30/20 Page 3 of 12



order suspending certain public gatherings.1                    The March

27 order was promulgated by the State Health Officer

pursuant   to    his    authority       to   direct   that      conditions

prejudicial to health in public places be abated, see

Ala. Code § 22-2-2(4), and it is in full force until at

least 5:00 p.m. on April 17, 2020.

    Among many other prohibitions, the March 27 order

mandates    that       “all   dental,        medical,      or     surgical

procedures shall be postponed until further notice,”

subject to exceptions for procedures necessary to treat

an “emergency medical condition,” necessary to “avoid

serious harm from an underlying condition or disease,”

or “necessary as part of a patient’s ongoing and active

treatment.”      While the order itself is arguably not

clear,2    the         State’s      attorney,         in     his     oral



    1. The State Health Officer had issued a                    number of
previous orders, but plaintiffs were assured                     that the
earlier orders would not be enforced against                    providers
of abortions. No such assurance was provided                    regarding
the most recent order.

    2. Prior to today’s hearing, plaintiffs sought
clarification regarding the application of the order to
abortion, which the State declined to provide.

                                    3
      Case 2:19-cv-00365-MHT-JTA Document 83 Filed 03/30/20 Page 4 of 12



representations on the record, took the position that

the March 27 order requires the postponement of any

abortion that is not medically necessary to protect the

life or health of the mother.              This is extremely broad,

and includes not only procedural abortions, but also

those       which     are     obtained     through       simply     taking

medication--the method by which the vast majority of

abortions in Alabama are conducted.

       Plaintiffs moved for a temporary restraining order

and     a    preliminary       injunction,          seeking    to   enjoin

enforcement of the March 27 order as it relates to the

provision of abortions in Alabama.



                              III. Discussion

      A. Substantial Likelihood of Success on the Merits

       Plaintiffs have established a likelihood of success

on the merits of their claim that the March 27 order

violates      their    patients’     right     to    privacy   under       the

Fourteenth Amendment to the United States Constitution.

The      Fourteenth         Amendment     to    the      United     States



                                      4
     Case 2:19-cv-00365-MHT-JTA Document 83 Filed 03/30/20 Page 5 of 12



Constitution protects a woman’s right to terminate her

pregnancy.        See Planned Parenthood of Southeastern Pa.

v. Casey, 505 U.S. 833, 871 (1992) (plurality opinion).

A State may regulate abortion to further its legitimate

interests, but only if the laws in question do not pose

an   “undue       burden”     to    a    woman’s       right     to    end   her

pregnancy.           Casey,      505     U.S.     at    876–79    (plurality

opinion).         “An undue burden exists, and therefore a

provision of law is invalid, if its purpose or effect

is to place a substantial obstacle in the path of a

woman      seeking    an    abortion         before     the    fetus    attains

viability.”        Id. at 878.

      In     evaluating            regulations          of      pre-viability

abortion,     courts       must     “consider[]        the    burdens    a   law

imposes on abortion access together with the benefits

those      laws      confer.”            Whole        Woman’s     Health      v.

Hellerstedt,         136    S.     Ct.       2292,     2309    (2016).        In

contrast,      in      evaluating            a   ban     on     pre-viability

abortion,      no     state       interest       can     prevail:       “Before

viability, the State’s interests are not strong enough



                                         5
   Case 2:19-cv-00365-MHT-JTA Document 83 Filed 03/30/20 Page 6 of 12



to support a prohibition of abortion....”                  Casey, 505

U.S. at 846 (opinion of the Court).

       Put   simply,   “the    court    must    determine     whether,

examining the regulation in its real-world context, the

obstacle is more significant than is warranted by the

State’s justifications for the regulation.”                     Planned

Parenthood Se., Inc. v. Strange, 9 F. Supp. 3d 1272,

1287 (M.D. Ala. 2014) (Thompson, J.).               Here, plaintiffs

have    demonstrated     a     likelihood      of   success     on      the

merits.      As interpreted by the State’s attorney, the

March 27 order implements a blanket postponement of all

abortions,     medication      or   procedural,       that    are       not

necessary to preserve the life or health of the mother.

Because Alabama law imposes time limits on when women

can obtain abortions, the March 27 order is likely to

fully prevent some women from exercising their right to

obtain an abortion.           And for those women who, despite

the mandatory postponement, are able to vindicate their

right, the required delay may pose an undue burden that

is not justified by the State’s purported rationales.



                                    6
   Case 2:19-cv-00365-MHT-JTA Document 83 Filed 03/30/20 Page 7 of 12



       Defendants       argued     orally         that     the      undue-burden

framework       is     inapplicable         to     the     March         27    order.

Rather,      they           suggest,        the      March          27        order’s

constitutionality             rests      upon       the        State’s          broad

emergency powers.              Given the risks of immediate harm

described       below,       the   court      opts       not     to      delay    the

restraining          order    to   accommodate           further          briefing.

However, the court will give defendants until 5:00 p.m.

on April 1 to present these arguments in full, and will

then     take    them         up   at    the       hearing          regarding       a

preliminary injunction.                In the meantime, based on the

current record, the court finds that plaintiffs have

shown a likelihood of success on the merits.



                             B. Irreparable Harm

       Plaintiffs           have   also          demonstrated             imminent,

irreparable          harm     to   their      patients.               Plaintiffs’

patients     will       be     delayed       in,     and       in     some      cases

permanently prevented from, exercising their right to

privacy--a      denial        of   which     constitutes            “irreparable



                                        7
   Case 2:19-cv-00365-MHT-JTA Document 83 Filed 03/30/20 Page 8 of 12



injury.”      See    Ne.    Fla.       Chapter      of    Ass’n     of   Gen.

Contractors of Am. v. City of Jacksonville, Fla., 896

F.2d 1283, 1285 (11th Cir. 1990).                   Indeed, a “delay in

obtaining an abortion can result in the progression of

a pregnancy to a stage at which an abortion would be

less safe, and eventually illegal.”                  Planned Parenthood

of Wisconsin, Inc. v. Van Hollen, 738 F.3d 786, 796

(7th Cir. 2013).

    Plaintiffs      have    further         demonstrated      that       their

provision     of    abortions          would       risk    violating       the

dictates of the March 27 order, as it is understood by

the State, and that they must either stop providing

abortions     or    risk     criminal           penalties,        licensure

sanctions,    or    both.        The       March    27    order’s   limited

medical     exceptions      do    not       alleviate       these    harms.

Indeed,      even    with        these         exceptions,        providers

performing abortions that they deem medically necessary

risk subjecting themselves to “the tender mercies of a

prosecutor’s discretion and the vagaries of a jury’s

decision” regarding the exceptions’ applicability.                          W.



                                       8
     Case 2:19-cv-00365-MHT-JTA Document 83 Filed 03/30/20 Page 9 of 12



Alabama Women’s Ctr. v. Williamson, 900 F.3d 1310, 1329

(11th Cir. 2018), cert. denied sub nom. Harris v. W.

Alabama Women’s Ctr., 139 S. Ct. 2606 (2019).                         In light

of the fraught choice that the March 27 order presents,

plaintiffs          have     clearly         demonstrated      a     risk     of

irreparable harm.



                      C. The Balance of Hardships

       Plaintiffs          have   also       demonstrated        that      their

imminent injuries outweigh the harm that a temporary

restraining          order        might        cause     to        defendants.

Plaintiffs allege, at minimum, a temporary denial of

their constitutional rights; for some women, the March

27     order    likely       would     entirely        prevent      them    from

terminating their pregnancy.                   In contrast, the State’s

interest       in    immediate       enforcement        of    the    March    27

order--a broad mandate aimed primarily at preventing

large     social      gatherings--against              abortion      providers

does     not,       based    on    the       current    record,       outweigh

plaintiffs’ concerns.              Again, the court will consider



                                         9
      Case 2:19-cv-00365-MHT-JTA Document 83 Filed 03/30/20 Page 10 of 12



defendants’ arguments regarding the State’s emergency

powers      when     it    takes    up       the        matter    in     full    at   the

forthcoming         hearing.           Further,          the     court      is   swiftly

setting       this        motion       for        a     preliminary         injunction

hearing,         where     it    will    hear           both     sides      in   detail.

Until then, however, the balance of equities favors a

temporary restraining order to preserve the status quo.



                            D. The Public Interest

       Finally,          the     court        finds            that     a    temporary

restraining order serves the public interest, including

by    temporarily         maintaining             the    status       quo    until    the

court      can     fully       resolve       the        issues     on    the     merits.

Despite the serious conditions described by defendants

and     the   dire       need    for     medical          equipment         across    the

United States, the benefits of some potential increase

in the availability of equipment (some of which may be

ill-suited to the task of disease containment) do not

outweigh the serious, and, in some cases, permanent,

harms imposed by the denial of an individual’s right to



                                             10
      Case 2:19-cv-00365-MHT-JTA Document 83 Filed 03/30/20 Page 11 of 12



privacy.           A     temporary      restraining         order     therefore

serves the public interest.



                                        ***

       Accordingly, it is ORDERED that plaintiffs’ motion

for     a   temporary         restraining      order    (doc.       no.   73)   is

granted.        Defendants, their agents, and anyone acting

in concert with them are TEMPORARILY RESTRAINED from

enforcing,         threatening          to     enforce,       or      otherwise

requiring       evidence        of    compliance       with   the     March     27

order against or from abortion providers, clinics, and

their staff.             This temporary restraining order shall

expire on April 13, 2020, at 5:00 p.m., unless extended

by the court for good cause shown or by agreement of

the parties.

       It is further ORDERED that the security requirement

of    Fed.    R.       Civ.   P.     65(c)    is   waived     and    that   this

injunctive relief is effective upon service.

       It is further ORDERED that defendants are to submit

their response to plaintiffs’ motion for a preliminary



                                         11
   Case 2:19-cv-00365-MHT-JTA Document 83 Filed 03/30/20 Page 12 of 12



injunction by 5:00 p.m. on Wednesday, April 1, 2020.

Plaintiffs will then have until 5:00 p.m. on April 3,

2020, to reply.         The court will immediately begin to

reconsider the temporary restraining order in light of

defendants’ responses.

    DONE, this the 30th day of March, 2020.


                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
